Exhibit 10.6

 

AMENDED AND RESTATED SECURED CONVERTIBLE PROMISSORY NOTE

 

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE LAWS OF ANY
STATE.  THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF MAY BE
PLEDGED, HYPOTHECATED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED ONLY IF
REGISTERED AND QUALIFIED PURSUANT TO THE RELEVANT PROVISIONS OF FEDERAL AND
STATE SECURITIES LAWS OR IF MAKER IS PROVIDED AN OPINION OF COUNSEL, WHICH
OPINION IS SATISFACTORY IN FORM AND SUBSTANCE TO MAKER, TO THE EFFECT THAT SUCH
REGISTRATION AND QUALIFICATION IS NOT REQUIRED.

 

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER AND THE VOTING OF THE SECURITIES
REPRESENTED BY THIS NOTE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN
STOCK RESTRICTION AGREEMENT BY AND BETWEEN MAKER AND CERTAIN HOLDERS OF
SECURITIES OF MAKER.  COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN
REQUEST TO THE SECRETARY OF MAKER.

 

 

$583,653.23

January 8, 2003

 

FOR VALUE RECEIVED, RevCare Inc., a Nevada corporation (“Maker”), promises to
pay to Hospital Employee Labor Pool (“Holder”), at 9432 Walker Ranch Circle,
Villa Park, CA 92861 the principal sum of Five Hundred Eighty Three Thousand Six
Hundred Fifty Three and 23/100  Dollars ($583,653.23), plus interest thereon
from the date hereof until paid on the terms set forth below; provided, however,
that in the event this Note is converted into Common Stock (as defined herein)
as provided herein, any obligation of Maker with respect to payment of such
amount, other than any interest accrued but unpaid thereon, shall be terminated.

 

1.                                       Maturity Date.  The unpaid principal
balance of this Note and all accrued but unpaid interest shall be due and
payable on January 5, 2004, unless this Note is earlier converted or paid in
accordance with the terms hereof.

 

2.                                       Interest.  The unpaid principal balance
outstanding under this Note shall bear interest at a rate equal to eight percent
(8%) per annum, compounded annually in the event this Note is not paid in full
on January 5, 2004.

 

3.                                       Security Interest.  Payment of this
Note is secured by a security interest in certain collateral, pursuant to the
terms and conditions of that certain Security Agreement entered into between
Maker and Holder concurrently with the execution of this Note (the “Security
Agreement”).

 

4.                                       Default; Acceleration.  The entire sum
of unpaid principal and any accrued but unpaid interest hereunder shall become
immediately due and payable without further notice,

 

1

--------------------------------------------------------------------------------


 

demand or presentment, at Holder’s option, upon the occurrence at any time of
any of the following events of default:

 

4.1                                 Default in the payment of any installment of
principal or interest when due should such default not be cured within ten (10)
days after written notice thereof is delivered to Maker at its last known
address; or


 

4.2                                 Default under the Security Agreement should
such default not be cured within ten (10) days after written notice thereof is
delivered to Maker at its last known address; or


 

4.3                                 Termination of that certain Employment
Agreement between Russ Mohrmann (“Executive”) and Maker of even date herewith by
Maker for any reason other than “Cause.”  For purposes of this Note, “Cause”
shall mean (i) commission of a felony or other crime involving moral turpitude
or the commission of any other act or omission involving dishonesty, disloyalty
or fraud with respect to Maker or any of its subsidiaries or any of their
customers, (ii) reporting to work under the influence of alcohol or illegal
drugs, the use of illegal drugs (whether or not at the workplace) or other
repeated conduct causing Maker or any of its subsidiaries substantial public
disgrace or disrepute or economic harm, (iii) substantial and repeated failure
to perform duties as reasonably directed by the Board of Directors of Maker (the
“Board”), (iv) gross negligence or willful misconduct with respect to Maker or
any of its subsidiaries or (v) any material breach of the Employment Agreement;
or


 

4.4                                 An assignment by Maker of substantially all
of its assets for the benefit of creditors; or


 

4.5                                 The adjudication of Maker as a bankrupt (in
involuntary or voluntary proceedings); or


 

4.6                                 The filing by Maker of a petition under the
Federal Bankruptcy Act or any comparable state law for a reorganization,
arrangement or other judicial protection upon insolvency; or


 

4.7                                 The incurrence of any indebtedness by Maker
or any of its subsidiaries other than to pay off indebtedness owed by Maker to
Bridge Bank, NA; or


 

4.8                                 The sale of capital stock of Maker or any of
its subsidiaries with gross proceeds to Maker and/or its subsidiaries in excess
of One Million Dollars ($1,000,000), other than to pay off indebtedness owed by
Maker to Bridge Bank, NA; or


 

4.9                                 The sale of substantially all of the assets
of Maker or any of its subsidiaries other than to pay off indebtedness owed by
Maker to Bridge Bank, NA; or


 

4.10                           The filing of any form, report or document
required to be filed with the Securities and Exchange Commission (“SEC”) in
accordance with the requirements of the Securities Act or the Securities and
Exchange Act of 1934, as amended, and the rules and regulations of the SEC
thereunder which reflects that total shareholders’ equity is below Two

 

2

--------------------------------------------------------------------------------


 

Million Seven Hundred Thousand Dollars ($2,700,000); should such default not be
cured within ten (10) days after written notice thereof is delivered to Maker at
its last known address.


 

The foregoing option to accelerate the indebtedness evidenced hereby may be
exercised by Holder at any time after the occurrence of any of the events of
default.  The failure to exercise said option upon the occurrence of one or more
of such events of default shall not prevent its exercise upon the reoccurrence
of such an event of default or upon the occurrence of any other event of
default.

 

5.                                       Conversion.

 

5.1                                 Optional Conversion.  All or any portion of
the unpaid principal balance outstanding under this Note may be converted into
fully paid and nonassessable shares of Common Stock, $.001 par value per share,
of Maker (the “Common Stock”) at any time during the term of this Note at the
option of Holder.  The number of shares of Common Stock into which this Note is
to be converted shall be determined by dividing said unpaid principal balance by
$0.735 (the “Conversion Price”), subject to adjustment as provided in Section 7
below, with any accrued but unpaid interest paid in cash at the time of
conversion.


 

5.2                                 Notice of Conversion.  If Holder desires to
convert the Note, Holder shall provide written notice to Maker at 5400 Orange
Avenue, Suite 200, Cypress, California 90630, Attention:  Manuel Occiano,
notifying Maker of the requested conversion to be effected.  Within ten (10)
days of receipt of such notice, Maker shall respond to Holder’s request in
writing, specifying the number of shares of Common Stock to be issued upon
conversion, the amount of accrued interest to be paid in cash and the date on
which such conversion will occur and calling upon such Holder to surrender to
Maker, in the manner and at the place designated, this Note.  Such response by
Maker shall be delivered to Holder at the address last shown on the records of
Maker for Holder or given by Holder to Maker for the purpose of notice.


 

5.3                                 Mechanics and Effect of Conversion.  No
fractional shares of Common Stock shall be issued upon conversion of this Note. 
In lieu of issuing any fractional shares to Holder upon the conversion of this
Note, Maker shall pay to Holder the amount of outstanding principal that is not
so converted.  Upon the conversion of this Note, Holder shall surrender this
Note, duly endorsed, at the principal office of Maker.  Upon conversion of this
Note, Maker shall be forever released from all its obligations and liabilities
under this Note.


 

5.4                                 Delivery of Stock Certificates.  As promptly
as practicable after the conversion of this Note, Maker at its expense will
cause to be issued and delivered to Holder a certificate or certificates for the
number of full shares of Common Stock issuable upon such conversion (bearing
such legends as are required by applicable state and federal securities laws in
the opinion of counsel to Maker), together with a check payable to Holder for
any cash amounts payable for any accrued but unpaid interest and fractional
shares as described above.  In the event only a portion of this Note is
converted, Maker shall, at the time of delivery of the stock certificate or
certificates, deliver to Holder a new Note evidencing the remaining unpaid
principal balance of this Note, which Note shall in all other respects be
identical with this Note.

 

3

--------------------------------------------------------------------------------


 

6.                                       Maker Right to Prepay Note.  Subject to
the earlier conversion of this Note pursuant to Section 5 above, all or any
portion of the unpaid principal balance outstanding under this Note may be
prepaid at any time during the term of this Note at the option of Maker.  In the
event Maker elects to prepay this Note, notice of such election shall be given
to Holder not less than sixty (60) days prior to the date of prepayment.  Each
such notice shall state the amount of principal to be paid in cash, the date on
which such prepayment will occur and the place at which Holder is to surrender
this Note to Maker.  Such notice by Maker shall be delivered to Holder at the
address last shown on the records of Maker for Holder or given by Holder to
Maker for the purpose of notice.  In the event only a portion of this Note is
prepaid, Maker shall, at the time of prepayment and receipt of this Note,
deliver to Holder a new Note evidencing the remaining unpaid principal balance
of this Note, which Note shall in all other respects be identical with this
Note.

 

7.                                       Adjustments.  The Conversion Price and
the number of shares into which this Note may be converted are subject to
adjustment from time to time as follows:

 

7.1                                 Reclassifications, etc.  If Maker, at any
time while this Note, or any portion thereof, remains outstanding and unexpired
by reclassification of securities or otherwise, shall change any of the
securities as to which conversion rights under this Note exist into the same or
a different number of securities or any other class or classes, this Note shall
thereafter represent the right to acquire such number and kinds of securities
that were subject to the conversion rights under this Note immediately prior to
such reclassification or other change and the Conversion Price therefor shall be
appropriately adjusted.


 

7.2                                 Split, Subdivision or Combination of
Shares.  If Maker, at any time with this Note, or any portion thereof, remains
outstanding and unexpired shall split, subdivide or combine the securities as to
which conversion rights under this Note exist into a different number of
securities of the same class, then (i) in the case of a split or subdivision,
the Conversion Price for such securities shall be proportionately decreased and
the securities issuable upon conversion of this Note shall be proportionately
increased, and (ii) in the case of a combination, the Conversion Price for such
securities shall be proportionately increased and the securities issuable upon
conversion of this Note shall be proportionately decreased.


 

8.                                       Investment Representations.  Holder
acknowledges that this Note and the Common Stock issuable upon the conversion of
this Note (i) constitute “securities” under federal and applicable state
securities laws, (ii) will be unregistered as such, and (iii) are being
transferred in reliance upon exemptions from registration based, in part, upon
Holder’s representations contained herein.  Holder is acquiring such securities
for its own account and not with a view to, or for sale in connection with, any
distribution thereof.

 

9.                                       Offset.  Maker shall be entitled to
offset amounts otherwise payable by Holder to Maker pursuant to Sections 1.4.3
and 7.1.1 of that certain Purchase Agreement made and effective as of May 30,
2000 among Maker, Holder and certain other parties named therein.


 

10.                                 No Assignment.  Neither Maker nor Holder
shall be entitled to assign, pledge, transfer or otherwise convey the benefits
or burdens of this Note without the prior written consent of the other, except
that any entity acquiring all or substantially all of the assets or stock

 

4

--------------------------------------------------------------------------------


 

of Maker shall automatically acquire the burdens of this Note, however, Maker
shall not be released from its obligations hereunder.

 

11.                                 No Stockholder Rights.  Prior to the
conversion hereof, nothing contained in this Note shall be construed as
conferring upon Holder or any other person the right to vote or to consent or to
receive notice as a stockholder in respect of meetings of stockholders for the
election of directors of Maker or any other matters or any rights whatsoever as
a stockholder of Maker.

 

12.                                 Applicable Law.  This Note and the rights
and obligations of the parties hereunder shall be construed under, and governed
by, the laws of the State of California without giving effect to conflict of
laws provisions.

 

13.                                 Attorneys’ Fees.  In the event of any suit,
action or arbitration to enforce any of the terms or provisions of this Note,
the prevailing party shall be entitled to its reasonable attorneys’ fees and
costs.  The foregoing entitlement shall also include attorneys’ fees and costs
of the prevailing party on any appeal of a judgment and for any action to
enforce a judgment.

 

14.                                 Amendment and Restatement of Prior Note. 
This Note contemporaneously amends and restates, in its entirety, that certain
Secured Convertible Promissory Note dated August 14, 2000 issued by Maker’s
affiliate, Orange County Professional Services, Inc., in favor of Holder in the
original principal amount of $525,000.

 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

15.                                 Subordination.  This Note and the rights of
Holder hereunder and under the Security Agreement are subordinate to the rights
of Bridge Bank, NA pursuant to the terms of a Subordination Agreement (the
“Subordination Agreement”).  Nothing contained in this Note shall directly or
indirectly modify the provisions of the Subordination Agreement in any manner
which might terminate or impair the subordination of the Subordinated Debt (as
defined in the Subordination Agreement) or the subordination of the security
interest or lien that Holder may have in any property of Maker or its
subsidiaries.

 

 

 

RevCare, Inc.

 

a Nevada corporation

 

 

 

 

 

By:

 /s/ Fred Mcgee

 

 

Name:

   Fred Mcgee

 

 

Title:

   CEO

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

Hospital Employee Labor Pool

 

 

 

By:

 /s/ Russell E. Mohrmann

 

 

Name:

Russell E. Mohrmann

 

 

Title:

  President

 

 

 

 

DO NOT DESTROY THIS ORIGINAL NOTE: When paid, said original Note must be
surrendered to Maker for cancellation and retention.

 

6

--------------------------------------------------------------------------------